Citation Nr: 1107876	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent 
for residuals of left shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to October 
1982.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDING OF FACT

Residuals of left shoulder injury are manifested by a range of 
motion in the left shoulder, after repetitive testing, consisting 
of flexion to 160 degrees, abduction to 160 degrees, adduction to 
50 degrees, internal rotation to 90 degrees, and external 
rotation to 90 degrees; very good strength against strong 
resistance; good stability; tenderness on palpation over the 
distal clavicle at the acromioclavicular joint; and some pain on 
repetitive motion of the left arm.  X-ray evidence of the left 
shoulder revealed evidence of an old third degree 
acromioclavicular separation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent residuals 
of left shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2008 and April 2009 letters advised the Veteran of 
VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Specifically, the RO's letters informed the Veteran of 
what evidence was required to substantiate his claim for an 
increased disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  The RO's 
letters notified the Veteran of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence or information in his possession to the RO.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO also scheduled the Veteran for the appropriate VA examination 
to ascertain the current severity of his service-connected left 
shoulder disorder.  Specifically, the April 2008 VA examination 
for joints was performed by a VA examiner that had reviewed the 
history of his left shoulder with the Veteran, examined the 
Veteran, and included rationales for the conclusions reached 
therein.  The Board therefore concludes that this examination is 
adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Moreover, the Veteran has 
not claimed that this examination was inadequate.  Id.  Finally, 
there is no sign in the record that additional evidence relevant 
to the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Staged ratings are, however, appropriate 
when the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In February 1983, the RO issued a rating decision granting 
service connection and assigned a 10 percent disability 
evaluation for residuals of left shoulder injury, effective from 
October 1982.  

In March 2008, the Veteran filed the present claim seeking an 
increased evaluation for his service-connected residuals of left 
shoulder injury.  On his May 2009 substantive appeal, the Veteran 
indicated that his left shoulder worsened and became weaker as 
the day progressed.  He further reported that he had a high 
threshold for pain, and that he was ambidextrous in the past, but 
was now limited to using his right side.  

Initially, the medical evidence shows that the Veteran is right-
handed; thus, his left shoulder is considered his minor 
extremity.  See 38 C.F.R. § 4.69 (2010).  In a May 2009 
statement, the Veteran indicated that he used to be ambidextrous.  
Nevertheless, the Veteran reported being right-handed on 
inservice medical histories completed in August 1976 and in 
September 1982.  More recently, on his April 2008 VA examination 
for joints, the Veteran reported being right-hand dominant.  
Finally, a December 1987 VA examination for joints found the 
Veteran to be right-handed.

The RO has assigned the Veteran's residuals of his non-dominant 
left shoulder injury a 10 percent disability rating pursuant to 
Diagnostic Code 5203.  38 C.F.R. § 4.71a.  Diagnostic Code 5203 
provides that in cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either the 
major or minor arm is involved.  Nonunion of the clavicle or 
scapula with loose movement is assigned a 20 percent rating, 
while nonunion without loose movement warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula is assigned a 10 
percent rating, or may be rated based on impairment of function 
of the contiguous joint.

After reviewing the Veteran's claims file, the Board finds that 
the Veteran's residuals of a left shoulder injury is not 
manifested by dislocation, or nonunion with loose movement of the 
clavicle or scapula.  Thus, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5203.  

The Board has also considered whether a higher rating is 
warranted for the residuals of left shoulder injury under other 
rating codes.  Under Diagnostic Code 5201, a 20 percent 
evaluation is assigned for limitation of the minor arm motion at 
shoulder level.  When there is limitation of motion midway 
between the side and shoulder level, between 45 and 90 degrees, a 
20 percent rating is again warranted for minor arm limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  
However, limitation of motion at shoulder level of the Veteran's 
left arm has not shown by the evidence of record.  At his April 
2008 VA examination for joints, range of motion in the Veteran's 
left shoulder, after repetitive testing, consisted of flexion to 
160 degrees, abduction to 160 degrees, adduction to 50 degrees, 
internal rotation to 90 degrees and external rotation to 90 
degrees.  The report noted that his left shoulder exhibited very 
good strength against strong resistance; good stability; some 
tenderness on palpation over the distal clavicle at the 
acromioclavicular (AC) joint; and some pain on repetitive motion 
of the left arm.  X-ray evidence of the left shoulder revealed 
evidence of an old third degree AC separation.

Under Diagnostic Code 5202, a 20 percent disability is 
contemplated for recurrent dislocation of the minor 
scapulohumeral joint with frequent episodes and guarding of all 
arm movements or with infrequent episodes and guarding of 
movement only at shoulder level.  A 40 percent disability 
evaluation is warranted for fibrous union of the minor humerus, 
and a 50 percent disability evaluation is assigned for nonunion 
of the minor humerus (false flail joint).  A 60 percent 
disability evaluation is warranted for loss of the head of the 
minor humerus (flail shoulder).  Evidence of recurrent 
dislocations of the left scapulohumeral joint, false flail joint 
and flail shoulder is not of record.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2010).

The evidence of record does not show recurrent dislocation of the 
minor scapulohumeral joint with frequent episodes and guarding of 
all arm movements or with infrequent episodes and guarding of 
movement only at shoulder level.  Thus, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5202.  

The Veteran contends that his residuals of left shoulder injury 
have been manifested by fatigue, occasional pain, tremors and 
jerking.  The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, abduction 
from zero to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2010).  The Veteran's left shoulder is shown to have only a 
slight limitation of motion, very good strength against strong 
resistance, and good stability.  The April 2008 VA examination 
noted that after repetitive flexion and extension activities, as 
well as testing for pain, weakness and fatigability, no change in 
the range of motion was indicated.  Accordingly, the 10 percent 
rating currently assigned more than accounts for his current 
complaints of intermittent pain, tremors, and jerking.  See 38 
C.F.R. §§ 4.40, 4.45 (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation as "governing norms," 
which include marked interference with employment and frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2010).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  The Veteran's 
residuals of his non-dominant left shoulder injury are manifested 
by a range of motion in the left shoulder, after repetitive 
testing, consisting of flexion to 160 degrees, abduction to 160 
degrees, adduction to 50 degrees, internal rotation to 90 
degrees, and external rotation to 90 degrees; very good strength 
against strong resistance; good stability; tenderness on 
palpation over the distal clavicle at the AC joint; and pain on 
repetitive motion of the left arm, with x-ray evidence of an old 
third degree AC separation.  A comparison between the level of 
severity and symptomatology of the Veteran's assigned rating with 
the established criteria found in the Rating Schedule shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  As discussed above, there are higher 
ratings available under multiple diagnostic codes, but the 
Veteran's disability is not productive of such manifestations.  
Based on the foregoing, the Board finds that the requirements for 
referral for an extraschedular evaluation for the Veteran's 
service-connected residuals of left shoulder injury.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim of entitlement to an 
increased rating for his service-connected left shoulder disorder 
throughout the period on appeal for a rating in excess of 10 
percent, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see Hart, 21 Vet. App. at 509.


ORDER

An evaluation in excess of 10 percent for residuals of a non-
dominant left shoulder injury is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


